Laughlin, J. (dissenting):
This action was brought by the decedent to recover for injuries sustained in the so-called tunnel accident. He testified in his own behalf upon the trial but died after the entry of judgment and his executrix was substituted. The negligence of the defendant and freedom from contributory negligence on the part of the decedent were conceded upon the trial and the only issue litigated was conceming the injuries and damages. The jury rendered a verdict for $12,500. The decedent was fifty-six years of age and his annual income was from $3,000 to $4,000. from his services; and from the time of the accident to the date of the trial, some two years thereafter, he was unable to earn more than $500, and, according to the evidence introduced on his part, he was permanently disabled. In reviewing a verdict where, as here, the action will abate if a new trial be awarded and especially where the only question presented relates to the damages, the court should not, I think, scrutinize the record of trial with the same strictness as if the case could be tried again.
*428The appellant contends in substance that the decedent sustained no injury from the collision or at least only injuries resulting from fright as distinguished from physical injuries, and that the court erred in overruling its objection to certain questions propounded to medical experts. The case of Mitchell v. Rochester Railway Co. (151 N. Y. 107), upon which the appellant relies, should, I think, be confined" strictly to cases of injuries from fright without any direct physical injury or shock caused by the negligence of the parties sued. In that ease the negligence of the, defendant consisted in driving the team attached to- the horse car so close to a pedestrian without giving any signal that, before she discovered the approach of the horses, she was between their heads, but she did not ctim'e- in contact with them and merely sustained a fright such as she might have sustained at any distance on witnessing an accident. The subsequent illness she and her physicians attributed to this fright, but the Court of Appeals were of opinion that it was contrary to public policy to allow a recovery in such case. In the ease at bar, however, the decedent was-ajpassenger and he received as a direct consequence of the negligent collision which caused “a very heavy crash ” a physical jar which threw him over in the seat, and at the same time he sustained a nervous shoclc as the direct result of the physical jar which precipitated him forward and, although he 'did not sustain any physical bruise or injury, it is manifest that for the time being and until his forward movement was stopped and he landed safely lie may well have believed that hé was sustaining grave injuries.- His own testimony quite satisfactorily shows that from the time of that collision he suffered from the consequences of the collision in that theretofore he had been free from nervousness and the action of his lungs and heart were good and aftfer the accident he at once became extremely nervous and, the action of his heart and lungs was so affected that he was unable to walk up a hill of moderate grade -without assistance, although he had theretofore been able to do so with ease and freedom from experiencing any difficulty with either" heart or lungs. The evidence shows that this condition grew worse until the time of the trial when he was suffering from dilatation of the heart and valvular disease of the heart. Assuming the. testimony of the decedent' concerning" his condition of health prior to the accident and the changed condition *429immediately following the accident to be true, I am of opinion that the' enlargement of the cavities of his heart and the weakening of the muscles of the walls of his heart are accounted for by the negligence of the defendant in causing the collision and crash. Moreover, I am of opinion that the testimony of the decedent is not improbable. His case, however, did not rest upon his testimony alone. Medical testimony was introduced in his behalf based upon hypothetical questions, reciting the history of his case, tending to show that the nervous shock he received at the time of the collision was the direct cause of tlie condition in which his heart was found at the time of the trial.
It is contended on the part of the appellant that the court erred in overruling the appellant’s objection to a hypothetical question propounded to Dr. Quinaby. The doctor, had practiced his profession as a physician and surgeon .for about twenty-five years, and it was expressly admitted that he was qualified to testify as an expert. He testified that he examined the decedent on the third and fifteenth days of December—presumably 1903, nearly two years after the accident — and discovered a leak in two valves of the heart, producing a condition known as a dilated heart, and that “ he had a great deal of contraction of the arteries, arterial tension, strain.” He then explained that by dilatation of the heart is meant a condition in which the heart cavity is slightly enlarged and in which the walls of the heart are weakened “ relative to the amount of work which they are called upon to do.” The doctor was then asked a double hypothetical question reciting the history of the case and inquiring whether he could state with reasonable certainty whether the conditions he found on the examination .and had described to the jury were or were not produced by the nervous shock sustained by the plaintiff while riding in the car at the time of the collision, and the question then contained some further contentions based upon the testimony, and closed by inquiring whether the physician could state with reasonable certainty whether the attacks of oedema of the lungs, shown by the testimony, and the condition of the- plaintiff’s heart “ could have .been produced by such nervous shock while the plaintiff was riding in such car by reason of such accident.” Counsel for the-appellant objected to the question upon the grounds, among others, that it was improper in form and *430conjectural and uncertain. The objections were overruled and exception taken. The witness answered, “I can.” The witness, ■was then asked, “ please state jour, opinion whether it could be,” to-which the same objection was interposed and overruled and exception taken and the witness answered, “ I think it could be.” . It is. contended in the first place that the evidence was improper for the reason that the witness was not called upon to say that he was able to answer with reasonable certainty. It will be observed that the former of the two inquiries embraced in the one hypothetical question called for the opinion of the witness to be stated with reasonable certainty and the latter did not. Attention was not specifically drawn to this by the objection interposed. It is not clear but that, the physician intended to testify that he was able to say with reasonable certainty that all of these conditions were attributable to-the accident and no significance in that regard is to be attached to-the form of his answer. However this may be, I am of opinion that, the evidence was entirely competent, its weight, of course, being for the jury, even though the physician .was only able to state that the-conditions found by an examination at or near the time of the trial might or could have been caused by the accident. It would then be for the jury- to say on the testimony of the plaintiff, giving-minutely the history of his prior and subsequent conditions, whethér or not they were so caused. In this regard I think there is clear distinction which has been recognized by the courts between expert, testimony as to the cause of known existing injuries and experú testimony as to what may result in the future from present known and existing injuries. (Bruss v. Met. St. R. Co., 66 App. Div. 554, and cases cited.) In the former case I believe it is entirely competent for the expert to say in answer, to a hypothetical question, reciting the circumstances of the accident and the existing' condition of the injured party, that the injuries from which it is. known that, he is then suffering might or could have been caused ■ by the accident; but in the latter case the jury, being unable to have before them the testimony of the. patient as to the future, developments of the case, will not be permitted to speculate .as to-future conditions upon medical evidence merely to the effect that a. certain condition may result, but will only be permitted to consider-evidence as to future conditions that is based on medical opinion,. *431supported by the testimony of the physician that he is able to state from his experience with reasonable certainty the conditions that will follow in the future.
' The appellant also urges an exception to the reception of the evidence of a physician who made a physical examination of the plaintiff about two years and a half before the accident for the Hew York Life Insurance Company on an application for life insurance. The objection to the evidence was upon the ground that it was too remote. The object of calling the physician was to show that the heart and lungs of the decedent were at that time in first-class condition, and he so testified. This was merely corroborative to some extent of the testimony of the decedent as to the condition of his heart and lungs before the accident. I am of opinion that it was entirely competent and not too remote.
I am, therefore, of opinion that the judgment and order should be affirmed, with costs.
Judgment- and order reversed, new trial ordered, costs to appellant to abide event.